An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Lewis Bart Stone, J), rendered April 12, 2012, as amended April 16, 2012, and said appeal having been withdrawn before argument by counsel for the respective parties; and upon the stipulation of the parties hereto dated October 8, 2013, it is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
Concur — Friedman, J.P., Sweeny, Acosta and Manzanet-Daniels, JJ.